Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter


Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
1.	Claim 1 recites: a method of operating a high-voltage (HV) electrical system, the HV electrical system including a rechargeable battery, an electric motor, and a power inverter electrically connecting the rechargeable battery and the electric motor, the method comprising: determining, via an electronic controller, a pulse width modulation (PWM) region layout with multiple PWM regions arranged in a torque-speed curve calibrated to the electric motor; determining, via the electronic controller from the determined PWM region layout, one of the PWM regions in the torque-speed curve based on a speed and a torque of the electric motor; selecting a PWM type as a function of the determined PWM region; selecting a PWM switching frequency style as a function of the PWM region; determining a PWM switching frequency as a function of the selected PWM switching frequency style and the determined PWM type; and transmitting, via the electronic controller to the power inverter, a command signal to regulate a transfer of electrical power between the rechargeable battery and the electric motor based on the PWM switching frequency and the PWM type.
2.	Claim 14 recites: an electric-drive vehicle comprising: a vehicle body with multiple road wheels; a traction motor mounted on the vehicle body and operable to output torque to one or more of the road wheels to thereby propel the electric-drive vehicle; a traction battery pack mounted on the vehicle body and operable to power the traction motor; a power inverter module (PIM) electrically connecting the traction battery pack to the traction motor and operable to convert direct current (DC) power output by the traction battery pack to alternative current (AC) power and transfer the AC power to the traction motor; and a vehicle controller programmed to: select a pulse width modulation (PWM) region layout with multiple PWM regions arranged in a torque-speed curve calibrated to the traction motor; select one of the PWM regions in the torque-speed curve based on a speed and a torque of the traction motor; select a PWM type as a function of the selected PWM region; select a PWM switching frequency style as a function of the selected PWM region; select a PWM switching frequency as a function of the selected PWM switching frequency style and the selected PWM type; and transmit a command signal to the PIM to regulate the transfer of electrical power between the traction battery pack and the traction motor based on the PWM switching frequency and the PWM type.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES J TRIGGS/         Examiner, Art Unit 3614                                                                                                                                                                                               

/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614